Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is October 2, 2018. This application is a continuation-in-part (CIP) of 16/149,707 (PAT 10896935). This Office Action is in response to the application filed January 12, 2021. This office action is a FIRST-ACTION ALLOWANCE. 
EXAMINER’S AMENDMENT
For purposes of compact prosecution (MPEP § 2103), an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee:
Claim 1 is amended as follows for clarity of proper antecedent basis for “respective layers”:
1.  (Currently-Amended)  A display panel, comprising: 
a base substrate comprising a first base substrate in a blind hole area and a second base substrate in an area other than the blind hole area, wherein a thickness of the first base substrate is smaller than a thickness of the second base substrate;
an anode layer, a light-emitting layer, a cathode layer, and an encapsulation layer arranged successively on the second base substrate, and the cathode layer and the encapsulation layer arranged successively on the first base substrate; 
wherein at least one installation hole for installing a hardware structure is arranged in a display area of the display panel, the at least one installation hole is within the blind hole area, and the at least one installation hole runs through the first base substrate and respective layers on the first base substrate in a direction perpendicular to the base substrate; and 
wherein the encapsulation layer on the first base substrate and the encapsulation layer on the second base substrate are continuous, and the cathode layer on the first base substrate is disconnected from the cathode layer on the second base substrate; 
the encapsulation layer covers the respective layers on the first base substrate and the second base substrate.
Claim 2 is amended as follows for proper antecedent basis:
2.  (Currently-Amended)  The display panel according to claim 1, further comprising a thin film transistor structure between the anode layer and the second base substrate, wherein the encapsulation layer covers the thin film transistor structure on the second base substrate.
Claim 15 is amended as follows for clarity of proper antecedent basis for “respective layers”:
15.  (Currently-Amended)  A method for fabricating the display panel according to claim 1, the method comprising: 
forming a base substrate; 
forming a first base substrate in a blind hole area by removing a part of the base substrate in the blind hole area in an etching process, wherein the base substrate in an area other than the blind hole area is a second base substrate, a thickness of the first base substrate is smaller than a thickness of the second base substrate;
forming an anode layer and a light-emitting layer successively on the second base substrate;
forming a cathode layer on the first base substrate and the second base substrate, wherein the cathode layer on the first base substrate is disconnected from the cathode layer on the second base substrate;
forming an encapsulation layer on the cathode layer to enable the encapsulation layer to cover respective layers on the first base substrate and the second base substrate, wherein the encapsulation layer on the first base substrate and the encapsulation layer on the second base substrate are continuous; and 
etching the respective layers on the first base substrate and the first base substrate in an installation hole area in a direction perpendicular to the base substrate to form an installation hole for installing a hardware structure;
wherein an orthographic projection of the installation hole on the first base substrate lies within the blind hole area.

  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).

Allowable Subject Matter
Claims 1 – 18 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14). The prior art of record does not disclose nor render obvious, either alone or in combination, a display panel as recited by Claim 1, including
a base substrate comprising a first base substrate in a blind hole area and a second base substrate in an area other than the blind hole area, wherein a thickness of the first base substrate is smaller than a thickness of the second base substrate;
wherein at least one installation hole for installing a hardware structure is arranged in a display area of the display panel, the at least one installation hole is within the blind hole area, and the at least one installation hole runs through the first base substrate and respective layers on the first base substrate in a direction perpendicular to the base substrate; and 
wherein the encapsulation layer on the first base substrate and the encapsulation layer on the second base substrate are continuous, and the cathode layer on the first base substrate is disconnected from the cathode layer on the second base substrate; and the encapsulation layer covers the respective layers on the first base substrate and the second base substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following prior art has been made-of-record by Examiner as the closest prior art relevant to Applicant’s disclosed and/or claimed invention: 
CAI et al. (US 2018/0342700) teaches a display panel 1000 having a first base substrate 10 and a second base substrate 21, the display panel formed with a display region “DA” and a hole region “H” (FIG. 17). The display region DA is located around the hole region, and a multi-layered encapsulation layer 40 is formed on both the display region and a non-display area “NDA” formed between the display region “DA” and the hole region “H”. (See FIG.s 17, 18 below).

    PNG
    media_image1.png
    509
    445
    media_image1.png
    Greyscale


CAI et al. does not teach nor suggest an encapsulation layer formed on a cathode layer in such a way that it covers respective layers on the first base substrate 10 and second base substrate 21, nor teach or suggest a thickness of the first base substrate 10 is smaller than a thickness of the second base substrate 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813